 406DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Salvation Army, Inc. and Teamsters Local 814,affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Petitioner.Case 2-RC-17235June 30, 1976DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING, JENKINS, AND WALTHERUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, byTeamsters Local 814, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America,' a hearing was heldbefore Hearing Officer Peter E. Gillespie.2 Followingthe hearing, and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, and by direction of theRegional Director for Region 2, this proceeding wastransferred to the Board for decision. Thereafter, theEmployer and the Petitioner filed briefs in support oftheir respective positions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error.Upon the entire record in this case, the Boardfinds as follows:1.The Salvation Army is a nonprofit religious andcharitable organization incorporated by a SpecialAct of the New York State Legislature. Its purpose isto preach the Gospel, disseminate Christian beliefs,and undertake the spiritual, moral, and physical re-habilitation of needy people. As part of its program,ithas established in the United States approximatelyiThe namesof the Petitionerand the Employer appear asamended at thehearing2At thehearing,AmalgamatedServicesand AlliedIndustries JointBoard, AmalgamatedClothingWorkers of America, AFL-CIO, was per-mitted to interveneon the basisof its submission of a sufficientnumber ofauthorizationcards to warrant intervention As theIntervenor's request,however, is for a unit differentfrom that whichthe Petitioner seeks torepresent,itwas incumbentupon the Intervenor to support its motion tointervene witha petitioner's showing of interestThe Great Atlantic & PacificTea Company, Inc,130 NLRB 226 (1961),Dierks Paper Company,120NLRB290 (1958)Since the number of authorizationcards which the In-tervenor submitted was less than30 percent of the employeesin the unit itseeks, theHearing Officer's ruling permitting intervention is overruled andthe Intervenor'smotion to intervenein this proceedingisdenied,withoutprejudiceto its right to file a petitionsupported by an adequate showing ofinterest forthe unit whichit seeks3The Employerfiled a request for oral argumentwhich is hereby denied,as the recordand briefs adequatelypresent the issues andthe positions ofthe parties130Men's Social Service Centers which providehomeless men, mainly alcoholics, with food, shelter,clothing,meaningful work, medical and psychiatrictreatment, and spiritual guidance.To support this charitable endeavor, each SocialService Center operates a warehouse and a numberof thrift stores which process and sell used clothing,furniture, and other items donated to the SalvationArmy by private individuals and businesses."Benefi-ciaries entering into residence at a Social ServiceCenter participate in this work, in varying degrees, aspart of their "Work Therapy Program." Work assign-ments are made on the basis of their adaptability toparticular jobs and they receive a weekly gratuitywhich is based, not on the value of their labor, but ontheir progress in overcoming their handicaps.Additionally, each of the Social Service Centershas a full-time staff of supervisors, store managers,truckdrivers, sorting room workers, and clerical em-ployees.These individuals are acknowledged em-ployees who work for wages and are subject to disci-pline and discharge for unsatisfactory performancesor infraction of rules. Unlike the beneficiaries, theyare hired, as needed, for specific jobs and are expect-ed to keep regular hours and meet minimum produc-tion standards. Deductions are made from their pay-checks for income and social security taxes, andpayments are made by the Employer for unemploy-ment compensation insurance. The work of eachpaid employee enables a Social Service Center to ac-cept two beneficiaries for treatment.In the past year, the Social Service Centers in theEmployer'seasternterritory derived approximately$19 million in revenue from the operation of ware-houses and thrift stores and purchased trucks, tires,parts, and other goods valued in excess of $50,000from firms outside of their respective States. The Em-ployer provided an additional $3.5 million towardsthe operation of the Social Service Centers fromother funds.The Employer contends that the Board, in the ex-ercise of its discretion, should decline to assert juris-diction over its warehouses and thrift stores becausethey are not conducted to maximize profits or effi-ciency and are intimately related to its rehabilitativeefforts.We find no merit to this contention. TheBoard has traditionally asserted jurisdiction overthose operations of religious and charitable organiza-tions which are, in the generally accepted sense, com-mercial in nature.5 Moreover, even where the opera-4A portion ofthe contributions,rags and somebric-a-brac,are sold atwholesale to dealers5See, for example,American National RedCross,District ofColumbiaChapter,211 NLRB 587 (1974),The First Church ofChrist Scientist in Bos-ton,Massachusetts,194 NLRB 1006 (1972),DisabledAmerican Veterans,225 NLRB No. 48 THE SALVATION ARMYtions are essentially noncommercial, the Board doesnot now distinguish between profit and nonprofit or-ganizations for jurisdictional purposes.'Here, the Employer concedes that it is engaged incollecting, processing, and renovating waste materi-als and disposing of them for monetary return. Itsoperations have grown from small scale solicitationsof clothing to be used by its beneficiaries to a nation-al endeavor which engages in directsalesto the pub-lic and utilizes and is dependent upon the services oflarge numbers of paid employees. Moreover, its an-nual gross income from these operations alone farexceeds any of the dollar volume standards set by theBoard for deciding whether to assert jurisdiction. Inthese circumstances, it cannot reasonably be saidthat the Employer's wholesale and retail activities aresimply ancillary to its charitable purpose and haveno appreciable impact upon commerce.Since the Employer has a gross annual volume ofbusiness of more than $500,000 and has annual out-of-state purchases of more than $50,000, we find thatit satisfies our jurisdictional standards for retail andwholesale enterprises' and that under either of theforegoing rules it would effectuate the policies of theAct to assert jurisdiction.2.The Petitioner and the Intervenor are labor or-ganizations claiming to represent certain employeesof the Employer.3.A question affecting commerce exists concern-ing representation of employees of the Employerwithin the meaning of Sections 2(6) and (7) and9(c)(1) of the Act.4.The Petitioner seeks to represent a unit of ap-proximately 15 truckdrivers employed at the Men'sSocial Service Center at 536 East 46th Street, NewYork, New York, excluding dispatchers, any otheremployees, guards, and supervisors within the mean-ing of the Act. The Employer contends that such aunit is inappropriate for bargaining and that the ap-propriate unit would consist of approximately 480drivers employed at Social Service Centers through-out its eastern territory. The Employer further con-tends that any appropriate bargaining unit should in-clude employee dispatchers.The record shows that the Employer's eastern ter-ritory is responsible for overseeing the operations of40Men's Social Service Centers located in Ohio,Pennsylvania, Delaware, New Jersey, New York, andfour of the New England States. Each of the centershas a separate budget and payroll, keeps its own rec-Inc (Idento Tag Operations),112 NLRB 864 (1955),The Sunday SchoolBoard of theSouthernBaptist Convention,92 NLRB 801 (1950)6 The Rhode Island Catholic Orphan Asylum a/k/a St Aloysius Home,224NLRB No 70 (1976).7Carolina Supplies and Cement Co,122 NLRB 88 (1958),Siemons Mail-ing Service,122 NLRB 81 (1958)407ords, and operates within its own geographical area.Each is headed by a director who has the authority todirect day-to-day operations, to appoint supervisors,and to hire, fire, and discipline employees.Wagerates and commissions are determined through con-sultations between the individual centers and the ter-ritorial office and vary from location to location. Pol-icieswith respect to fringe benefits, such as pensions,hospitalization insurance, vacations, and holidays,are formulated on a national level and are applied,withminor variations, throughout the territory.There are few, if any, transfers between centers oneither a temporary or permanent basis.The Social Service Center in Manhattan, NewYork, has a paid staff of approximately 4 supervisorsand 52 employees, including the 15 truckdriverswhom the Petitioner seeks to represent. Ten of thedrivers are engaged in collecting merchandise fromcontributors and delivering it to the warehouse.Others pick up merchandise from collection boxes intheir areas, transport merchandise from the ware-house to store, dump unsalable goods, or run a shut-tle service between the Center's various facilities. Alldrivers work out of the garage and unloading areaswhich occupy the first floor of the warehouse, underthe direct supervision of a truck supervisor who de-termines their routes, assigns them to jobs, checkspunctuality and attendance, grants time off, recom-mends wage increases, and metes out discipline. Allhave beneficiary helpers and play some part in theirrehabilitation. None is engaged in work for other de-partments or in the stores.From the foregoing, it is clear that each Social Ser-vice Center functions as an essentially autonomoussegment of a "Federation of Local, Regional andNational Social Service [Agencies]" and that the Em-ployer has failed to present sufficient countervailingfactors to overcome the presumptive appropriatenessof a single-location bargaining unit.' It is equallyclear that the truckdrivers at the Manhattan centerconstitute a homogeneous and readily identifiablegroup, having a separate community of interest fromother employees by virtue of differences in their jobsand functions, their separate supervision, and theirlack of interchange with other departments .9 Accord-ingly, absent any collective-bargaining history andsince no union seeks to represent the employees inany broader unit, we find that a unit of truckdriversemployed at the Employer's Men's Social ServiceCenter in Manhattan, New York, is an appropriateunit for bargaining.8HaagDrug Company, Incorporated,169NLRB 877 (1968),Sav-OnDrugs, Inc,138 NLRB 1032 (1962)9G Fox & Co, Incorporated,155 NLRB 1080 (1965);J LBrandies &Sons, Inc, 142 NLRB 825 (1963) 408DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe remaining point at issue is whether the dis-patcher has a sufficient community of interest withthe truckdrivers to warrant his inclusion in the unit.As to this, the record shows that there are only threedispatchers in all of the eastern territory, that thepositions are usually reserved for beneficiaries andthat the present Manhattan dispatcher, who worksunder the supervision of the truck supervisor, was"graduated" from beneficiary to employee status onthe day of the hearing. The record is unclear as to theprecise nature of his duties. However, he apparentlytakes telephone calls from individuals who have mer-chandise to contribute, or receives messages of suchcalls from the Employer's telephone operators, andfills out slips containing the appropriate informationand gives them to the truck supervisor. There is noevidence with respect to his location in the ware-house, the frequency of his contacts with the truck-drivers, or his relationship to other clerical employ-ees.We are therefore unable to determine his unitplacement. Accordingly, we shall not include him inthe unit at this time but shall permit him to votesubject to challenge.10Accordingly, for all of these reasons, we find thefollowing employees of the Employer constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct:All truckdrivers employed by the Employer atitsManhattan, New York, Men's Social ServiceCenter, excluding any other employees, guards,and supervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]10CfSt John's Associates, Inc,166 NLRB 287 (1967), enfd 392 F 2d 182(C A 2, 1968),Allied Stores of New York Inc d/b/a Stern's, Paramus,150NLRB 799, 808, fn 49 (1965)